DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 4/21/22 have been acknowledged and are persuasive. The prior art cited of record does not anticipate individually or teach in combination the following limitations:

Illumination chain, comprising: a first illumination element; and a multitude of further illumination elements, wherein each further illumination element is connected via a joint to the preceding illumination element; wherein each illumination element comprises optics configured to emit light in an emission direction; and wherein each illumination element comprises an emission direction, and wherein all emission directions of all illumination elements are orientated equally; wherein each illumination element comprises LED illuminants; wherein the joint is realized by a connector belonging to the illumination element and extending beyond a round base shape of the illumination element, in connection with an engagement portion of the further illumination element connected to the illumination element, wherein the LED illuminant is embedded into the round base shape of the illumination element, wherein the engagement portion comprises a slit extending at an angle along a circumference of the round base shape of the illumination element, wherein a projection of the connector is introduced into the slit and is guided rotationally into the slit around the round base shape; wherein, the joint allow a corresponding angular range between two illumination elements connected by the joint of at least at least 90 degrees or of at least 270 degrees.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875